     CaseCase
          8:20-mj-02007-JSS
              1:20-cr-00523-GHW
                             Document
                                 Document
                                      9 Filed
                                          9-3 10/09/20
                                               Filed 10/21/20
                                                        Page 1Page
                                                              of 1 PageID
                                                                    1 of 1 18




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                         Case No.: 8:20-mj-2007-T-JSS
                                                                  Charging District
                                                                  Case No. -20-CRIM-523
MEDGHYNE CALONGE                            /

                       ORDER HOLDING DEFENDANT TO ANSWER
                     AND TO APPEAR IN DISTRICT OF PROSECUTION

       Defendant, having appeared before this Court pursuant to Federal Rule of Criminal

Procedure 5(c)(2), proceedings having been concluded, and Defendant detained pending further

proceedings:

       IT IS ORDERED that Defendant be held to answer in the United States District Court for

the Southern District of New York and shall appear at all proceedings as required.



       DONE and ORDERED in Tampa, Florida, on October 9, 2020.




Copy furnished to:
Counsel of Record
